ORDER
WHEREAS, by order of this court filed August 19, 1985, respondent was suspended from the practice of law for 90 days commencing September 1, 1985, and thereafter on supervised probation; and
WHEREAS, respondent was reinstated to the practice of law; and
WHEREAS, respondent’s practice was supervised by attorney James F. Greenstein until 1995 when Mr. Greenstein became disabled and subsequently retired from the practice of law; and
WHEREAS, Mr. Greenstein reported pri- or to his retirement that probation was no longer necessary and served no useful purpose; and
WHEREAS, respondent has retired from the practice of law and has not performed any substantial legal services for the past two to three years but performs non-attorney services as a hearing representative in unemployment hearings and does part-time work performing title examinations; and
WHEREAS, respondent continues to maintain an active license to practice and attends and at times participates as a faculty member in continuing legal education courses,
IT IS HEREBY ORDERED that respondent Douglas M. McMillan’s public probation is terminated effective immediately.
BY THE COURT:
Alan C. Page
Alan C. Page Associate Justice